Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 7/13/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claims are currently not amended. No new claims are added. No new matter is added. No claim is cancelled.
Allowable Subject Matter
3.	Claims 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 9 and 17 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a method comprising: identifying terms in an electronic document; applying linguistic analysis to evaluate syntactic relationships between one or more strings of the terms within a predetermined proximity window threshold; determining whether a repetition flag should be raised for identifying an instance of repetitive language between two or more terms based on a result of the applying of the linguistic analysis; and generating a suggestion determination as to whether to suggest a modification of the repetitive language based on a result of determining whether the repetition flag is raised.
5.	Claims 1-8 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for identifying terms in an electronic document of claim 1.
6.	Claims 10-16 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim9 as the method for determining word prediction of claim 9.
7. 	Claims 18-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim17 as the computer implemented method of claim 17.
8.	The closet prior art of Kim (US 2011/ 0119623) in view of Heinze (US 2014/0337044) in view of Wacholder (US 6,167,368)  teaches method and system for identifying electronic document but further fails to teach determining the reduction in entropy based on third probabilities of a third set of possible word completions, the third set of possible word completions comprising words in the first set of possible word completions other than words in the second set of possible word completions. 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677